Title: To John Adams from C. W. F. Dumas, 14 September 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       La Haie 14e. 7be. 1780
      
      Honoré de la vôtre du 5e. Je suis parfaitement d’accord avec vous sur la justesse de la Politique qu’il y auroit, à s’attacher principalement à protéger le Commerce de la France et de l’Espagne, et à désoler celui de l’ennemi; et je souhaite avec vous que l’on adopte et poursuive ce systême. Il faut convenir, d’un autre côté, que les Anglois ont eu par le passé une succession étonnante d’heureuses chances à cet égard, et les autres une suite de contretemps. Selon les regles du jeu cela doit tourner; et il paroît que cela commence à tourner, et que les Anglois à leur tour auront contre eux les vents, les marées et les hazards.
      Il ne se passe rien ici à l’Assemblée des Etats d’Hollande, sinon qu’on accordera vraisemblablement la franchise du transit aux matieres navales que Mr. Tessier &c. fait passer par les canaux de Flandres en France. L’inaction des Etats Généraux est encore plus grande. On attend d’apprendre que les plénipotentiaires sont arrivés à Petersbourg, et n’y ont rien fait.
      Ce qui s’est passé à N. Jersey, et la capture d’une partie de la Flotte de Québec, sont pour moi d’agréables avantgoûts de ce qui doit s’être passé ensuite. Béni soit le Genl. Green et ses braves troupes. Je suis bien content de la maniere dont ils ont défendu leurs postes pouce à pouce contre les incendiaires de Springfield. Les meilleures troupes Européennes n’eussent pu mieux faire. Joignez à cela que Clinton a manqué Son coup, qui étoit d’empêcher les opérations combinées du Genl. Washington et du secours Européen, en attaquant et tâchant de déloger le premier, avant l’arrivée de l’autre. Si vous apprenez quelque chose d’ultérieur, Monsieur, par l’arrivée de quelque nouveau Vaisseau Américain, je vous supplie de m’en faire part d’abord, afin que je puisse l’apprendre à certains personnages avant la Gazette: ce qui leur fait plaisir, et n’empêche pas que la nouvelle soit publiée dans la Gazette; car j’ai la facilité de faire parvenir des Lettres à Leide à toute heure du jour.
      
      Je m’étois proposé de faire à la fin de cette semaine un petit tour à Amsterdam. Mais un abscès qui s’est formé à ma tête, et qui me fait souffrir beaucoup, me retardera, je crains, de plusieurs jours.
      Je serois bien charmé de pouvoir faire un petit voyage en Amérique, pour voir, avant de mourir, votre noble république, et connoître personnellement tous ses grands hommes et bons citoyens. Je tâcherois de rendre un tel voyage aussi utile au Congrès, par les lumieres que je puis donner, tant Sur cette republique que Sur les Puissances de l’Europe en général, qu’avantageux au rétablissement de ma santé, qui depuis un an n’est pas des meilleures. Si vous pouviez m’aider à faire naître une telle occasion, je vous en serois bien obligé.
      On ne guerira jamais, Monsieur, par le raisonnement, la fureur de nos rentiers à placer de l’argent en Angleterre: ils le feroient quand même cette republique seroit en guerre avec la Gr. Bretagne. Il faut que celle-ci fasse une fois banqueroute. Alors tout sera dit. Tant que l’Angleterre conservera son crédit en payant exactement les intérêts, leur confiance continuera; et ils préfereront le gain présent à toute autre considération. J’ai vu cependant cette fureur plus grande avant cette guerre. Elle est certainement rallentie, et ne se maintient que parce que l’Angleterre accorde un plus grand bénéfice aux prêteurs, surtout aux Maisons souscrivantes: et ce qui prouve ce rallentissement, c’est que le prix des biens fonds, et notamment des terres en ce pays, est considérablement augmenté. Ajoutez à cela celui du papier de crédit de cette republique, qui malgré la petitesse d’un intérêt de 2 1/2 et de 3 pourcent au plus, est monté à un prix exorbitant.
      Comment va l’affaire du Vaisseau l’Indien? Avance-t-il? Sortira-t-il bientôt? Mr. G——est-il content? Je le souhaite de tout mon coeur.
      Je suis bien charmé, Monsieur, que vous soyiez content de votre séjour à Amsterdam. Je me ferai toujours une vraie fête de vous revoir, et de vous prouver par mes services le respect Sincere avec lequel je Suis, Monsieur, Votre très humble & très-obéissant serviteur,
      
       Dumas
      
      
       Ma famille Monsieur vous présente ses respects.
      
     